Exhibit 10.1

SECOND OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT

THIS SECOND OMNIBUS AMENDMENT AND REAFFIRMATION AGREEMENT (this “Agreement”),
dated as of August 2, 2017, is by and among Staffing 360 Solutions, Inc. (the
“Company”), Faro Recruitment America, Inc. (“Faro”), Monroe Staffing Services,
LLC (“Monroe”), Longbridge Recruitment 360 Limited (“Longbridge”), The JM Group
(IT Recruitment) Limited (“JM”), PeopleServe, Inc. (“PSI”), PeopleServe PRS,
Inc. (“PRS”), and Lighthouse Placement Services, Inc. (“Lighthouse” and together
with each of the Company, Faro, Monroe, Longbridge, JM, PSI and PRS,
collectively, the “Obligors”) and Jackson Investment Group, LLC (the
“Purchaser”).

WHEREAS, the Obligors and the Purchaser are parties to that certain Note and
Warrant Purchase Agreement, dated as of January 25, 2017, as amended by that
certain Omnibus Amendment and Reaffirmation Agreement dated as of April 5, 2017
among Obligors and the Purchaser (as so amended and as the same may further be
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned thereto in the Purchase Agreement) pursuant to
which the Company issued (i) that certain Subordinated Secured Promissory Note,
dated January 25, 2017, in the principal amount of $7,400,000 (as amended,
restated, supplemented or otherwise modified from time to time, the “Original
Subordinated Note”), and (ii) that certain Subordinated Secured Promissory Note,
dated April 5, 2017 in the principal amount of $1,650,000 (as amended,
supplemented, restated or otherwise modified from time to time, the “Second
Subordinated Note”; together with the Original Subordinated Note referred to
herein as the “Prior Notes”) to the Purchaser in exchange for the purchase price
therefore;

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Company desires to issue a new subordinated secured promissory note in the
principal amount of $1,600,000 (as amended, supplemented, restated or otherwise
modified from time to time, the “Third Subordinated Note”) pursuant to the terms
of the Purchase Agreement;

WHEREAS, the obligations of the Company and the other Obligors under the Third
Subordinated Note, the Prior Notes and the Purchase Agreement are and shall be
secured by (i) that certain Security Agreement, dated as of January 25, 2017 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), by and among the Obligors and the Purchaser and (ii) that
certain Pledge Agreement, dated as of January 25, 2017 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pledge Agreement”);
and

WHEREAS, it is a condition precedent to the issuance of the Third Subordinated
Note and the payment of the purchase price by the Purchaser for such note, that
the parties enter into this Agreement to, among other things, (i) provide that
the obligations of the Company in respect of the Third Subordinated Note,
together with the Prior Notes and all other “Obligations” as such term is
defined in the Purchase Agreement, are and at all times hereafter shall continue
to be guaranteed by the Subsidiary Guarantors pursuant to Article 4 of the
Purchase Agreement and secured by the liens and security interests granted by
the Obligors pursuant to the Security Agreement and the Pledge Agreement and
(ii) amend certain provisions of the Purchase Agreement.

NOW THEREFORE, in order to induce the Purchaser to purchase the Third
Subordinated Note and make available to the Borrower the proceeds thereof in
accordance with the terms thereof and of the Purchase Agreement, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

 

 

1

 







--------------------------------------------------------------------------------

1.Amendments to the Purchase Agreement.

 

A.Section 1.1 if hereby amended by amending and restating the following defined
terms in their entity with the applicable definitions set forth below:

 

“Closing” means, collectively or individually, as context may require, the
Original Closing, the Second Closing and the Third Closing.

 

“Closing Date” means, collectively or individually, as context may require, the
Original Closing Date, the Second Closing Date and the Third Closing Date.

 

“Maturity Date” means (i) in respect of the Original Subordinated Note, July 25,
2018, or such earlier date upon the acceleration thereof pursuant to Section 9.2
hereof, (ii) in respect of the Second Subordinated Note, June 8, 2019, or such
earlier date upon the acceleration thereof pursuant to Section 9.2 hereof;
provided, that in the event that the Obligors’ Debt under the MidCap Credit
Agreement is at any time hereafter discharged by payment in full in cash or if
otherwise consented to in writing by MidCap Senior Agent, the “Maturity Date” in
respect of the Second Subordinated Note shall be July 25, 2018, or such earlier
date upon the acceleration thereof pursuant to Section 9.2 hereof, and (iii) in
respect of the Third Subordinated Note, October 2, 2017, or such earlier date
upon the acceleration thereof pursuant to Section 9.2 hereof.

 

“Obligations” shall mean all present and future debt, liabilities and
obligations of the Company owing to the Purchaser, or any Person entitled to
indemnification hereunder, or any of their respective successors, permitted
transferees or permitted assigns, arising under or in connection with this
Agreement, the Original Subordinated Note, the Second Subordinated Note, the
Third Subordinated Note or any other Note Document.

 

“Pay Proceeds Letter” means (i) in respect of the Original Subordinated Note,
that certain Pay Proceeds Letter, dated the Original Closing Date, executed by
the Company and addressed to the Purchaser, (ii) in respect of the Second
Subordinated Note, that certain Second Pay Proceeds Letter, dated the Second
Closing Date, executed by the Company and addressed to the Purchaser, and (iii)
in respect of the Third Subordinated Note, that certain Pay Proceeds Letter,
dated as of the Third Closing Date, executed by the Company and addressed to the
Purchaser.

 

“Subordinated Note” means, collectively or individually, as the context may
require, the Original Subordinated Note, the Second Subordinated Note and the
Third Subordinated Note.

 

“Transaction Documents” means collectively, this Agreement, the Original
Subordinated Note, the Second Subordinated Note, the Third Subordinated Note,
the Security Documents, the Warrant Documents, the Post-Closing Letter
Agreement, the MidCap Intercreditor Agreement, the Acknowledgment and
Reaffirmation Agreement, the Pay Proceeds Letter, the Second Pay Proceeds
Letter, the Third Pay Proceeds Letter, together with any other guaranty now or
hereafter executed by any Obligor in favor of the Purchaser, and all consents,
notices, documents, certificates and instruments heretofore, now or hereafter
executed by or on behalf of any Obligor, and delivered to the Purchaser in
connection with this Agreement, the Security Documents, the Warrant or the
transactions contemplated thereby, each as amended, restated, supplemented or
otherwise modified from time to time.

 

B.Section 1.1 of the Purchase Agreement is hereby further amended by adding the
following new definitions in appropriate alphabetical order:

 

2

 







--------------------------------------------------------------------------------

“Second Omnibus Agreement” means that certain Second Omnibus and Reaffirmation
Agreement, dated as of August 2, 2017, by and among the Obligors and the
Purchaser as may be amended, restated, supplemented or otherwise modified from
time to time.

 

“Third Closing” shall mean the closing of the purchase and sale of the Third
Subordinated Note, and the payment of the Third Purchase Price therefor, as
contemplated by this Agreement and the other Transaction Documents.

 

“Third Closing Date” shall mean the date upon which all conditions in Section 4
of the Second Omnibus Agreement have been satisfied (or waived in writing by
Purchaser in its sole discretion) and the Third Closing has occurred.

 

“Third Subordinated Note” shall mean, collectively, the 10% Subordinated Secured
Promissory Note, dated the Third Closing Date, in the principal amount of One
Million Six Hundred Thousand Dollars ($1,600,000) issued by the Company to the
Purchaser on the Third Closing Date pursuant to Section 2.1(c), and each other
subordinated promissory note now or hereafter delivered to the Purchaser in
substitution, replacement or exchange thereof, in each case as amended,
restated, supplemented or modified from time to time pursuant to the provisions
of this Agreement.

 

C.Section 2 of the Purchase Agreement is hereby amended by adding a new Section
2.1(c) immediately following Section 2.1(b) to read in its entirety as follows:

 

2.1(c) Purchase and Sale of Third Subordinated Note.  The Company hereby agrees
to sell to the Purchaser and, subject to the terms and conditions set forth
herein and in reliance upon the representations and warranties of the Company
contained herein, Purchaser agrees to purchase from the Company the Third
Subordinated Note for an aggregate total purchase price of One Million Six
Hundred Thousand Dollars ($1,600,000) (the “Third Purchase Price”), subject to
the conditions as provided below in this Section and to the satisfaction of each
of the conditions precedent set forth in Section 4 of the Second Omnibus
Agreement, to be paid in a single advance of One Million Six Hundred Thousand
Dollars ($1,600,000) (the “Third Advance”) on the Third Closing Date, as
provided in the immediately succeeding sentence.  Upon satisfaction of all
conditions to the Third Closing set forth in Section 4 of the Second Omnibus
Agreement, at the Third Closing the Purchaser shall pay the Third Advance to the
Company by wire transfer pursuant to the instructions of the Company as set
forth in the Third Pay Proceeds Letter.  For the avoidance of doubt, if the
conditions precedent set forth in Section 4 of the Second Omnibus Agreement are
not satisfied (or waived in writing by Purchaser in its sole discretion), then
Purchaser shall be under no obligation to purchase the Third Subordinated Note
and pay the Third Purchase Price and, in such case, Purchaser shall return to
the Company the Third Subordinated Note, which shall not be considered issued
and outstanding unless and until the Third Closing has occurred (as evidenced by
payment of the Third Advance to the Company as provided above in this Section
2.1(c) on the Third Closing Date).

 

D.Section 2 of the Purchase Agreement is hereby further amended by deleting the
first sentence of Section 2.3(b) in the entirety and replacing it with the
following:

 

2.3(b)Notwithstanding anything to the contrary contained in Original
Subordinated Note, the Second Subordinated Note, the Third Subordinated Note or
any other Transaction Document, the Purchaser shall have the sole option
(exercised in its sole discretion) to receive, in lieu of any cash interest
payment otherwise due and payable under any Subordinated Note (other than the
Third Subordinated Note, which shall be cash pay interest only), up to one-half
(50%) of such cash interest payment in the form of duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock of the Company, at
the conversion rate

3

 







--------------------------------------------------------------------------------

of $1.50 per share of Common Stock and on the terms as further specified in the
Original Subordinated Note and the Second Subordinated Note.  

 

F.Section 7 of the Purchase Agreement is hereby amended by deleting the first
sentence of Section 7.14(a) in its entirety and replacing it with the following:

 

7.14(a)Registration Rights. The Interest Conversion Shares issuable to pay
accrued interest under the Subordinated Note pursuant to Section 2.3(b), the
Warrant Exercise Shares (as defined in the Warrant Agreement) issuable upon
exercise of Warrants, and the Commitment Fee Shares, will be included in an
existing Form S-3 Shelf Registration Statement with a resale prospectus through
an amendment to such registration statement if permitted or through a new resale
registration statement, either of which shall be filed by the Company with the
SEC at the Company’s sole expense not later than (i) in respect of the Interest
Conversion Shares issuable to pay accrued interest under the Original
Subordinated Note, the Warrant Exercise Shares and the Initial Commitment Fee
Shares, forty-five (45) days after the Closing Date (ii) in respect of the
Interest Conversion Shares issuable to pay accrued interest under the Second
Subordinated Note, Second Subordinated Note Fee Shares and the Maturity
Extension Fee Shares, forty-five (45) days of the Second Closing Date, and (iii)
in respect of Third Subordinated Note Fee Shares, forty-five (45) days of the
Third Closing Date.

 

G.Section 7 of the Purchase Agreement is hereby amended by deleting Section 7.15
in the entirety and replacing it with the following:

 

7.15Closing Commitment Fee.  The Company shall issue to the Purchaser 1,650,000
shares of the Company's Common Stock (the "Initial Commitment Fee Shares") as a
closing commitment fee, which fee shall be due and payable in full and such
shares shall be issued not later than five (5) days after the Original Closing
Date. The Initial Commitment Fee Shares shall be evidenced by an original share
certificate duly executed and validly issued and delivered by the Company to the
Purchaser, representing 1,650,000 shares of Common Stock of the Company.  In
connection with the closing of the Second Subordinated Note, the Company hereby
covenants and agrees that it shall issue to the Purchaser a total of 667,905
shares of the Company’s Common Stock (the “Second Subordinated Note Fee
Shares”), as a closing commitment fee, which fee shall be due and payable in
full as follows:  296,984 of such shares shall be issued and delivered by
Company to Purchaser on the Second Closing Date and 370,921 of such shares shall
be issued and delivered by Company to Purchaser not later than three (3)
Business Days after the earlier of (i) approval by the shareholders of the
Company of the issuance of the Warrant shares and the Second Subordinated Note
Fee Shares to the Purchaser or (ii) such time as NASDAQ listing requirements no
longer require such approval. The Second Subordinated Note Fee Shares shall be
evidenced by one or more original share certificates duly executed and validly
issued and delivered by the Company to the Purchaser, representing an aggregate
amount of 667,905 shares of Common Stock of the Company.  In the event the
Company has not fully and irrevocably discharged all of the Obligations arising
under the Second Subordinated Note by the payment in full in cash on or prior to
July 16, 2018 (the “Fee Trigger Date”), the Company shall issue to the Purchaser
200,000 shares of the Company’s Common Stock (the “Maturity Extension Fee
Shares”). In connection with the closing of the Third Subordinated Note, the
Company hereby covenants and agrees that it shall issue to the Purchaser a total
of 160,000 shares of the Company’s Common Stock (the “Third Subordinated Note
Fee Shares”; and together with the Initial Commitment Fee Shares, the Second
Subordinated Note Fee Shares, the Maturity Extension Fee Shares referred to
herein collectively as the “Commitment Fee Shares”)), as a closing commitment
fee, which fee shall be fully earned on the Third Closing Date and all of the
Third Subordinated Note Fee Shares shall be issued and delivered by Company to
Purchaser not later than three (3) Business Days after the Third Closing Date.
The Third Subordinated Note Fee Shares shall be evidenced by one or more
original share certificates duly executed and validly issued and delivered by
the Company to the Purchaser, representing an aggregate amount of 160,000 shares
of Common Stock of the Company.

4

 







--------------------------------------------------------------------------------

 

H.Amendments to Security Documents.

 

A.The Security Agreement is hereby amended as follows: (i) the term “Secured
Obligations” as defined in the Security Agreement shall be deemed to include,
without limitation, the following additional obligations (a) all obligations,
covenants, agreements and liabilities, of the Company and the other Obligors
under the Transaction Documents (including, without limitation, the Third
Subordinated Note), and (b) the obligation of the Company to pay all amounts
when due under the Third Subordinated Note and the other Transactions Documents
including, without limitation, all principal, accrued interest, fees and other
amounts, (ii) all references in the Security Agreement to the “Note” shall be
deemed to also refer to the Third Subordinated Note and (ii) all references in
the Security Agreement to the “Note Documents” shall be deemed to refer to the
Transaction Documents as defined in the Purchase Agreement as amended hereby.

 

B.The Pledge Agreement is hereby amended as follows: (i) the term “Secured
Obligations” as defined in the Pledge Agreement shall be deemed to include,
without limitation, the following additional obligations (a) all obligations,
covenants, agreements and liabilities, of the Company and the other Obligors
under the Transaction Documents (including, without limitation, the Third
Subordinated Note and (b) the obligation of the Company to pay all amounts when
due under the Third Subordinated Note and the other Transactions Documents
including, without limitation, all principal, accrued interest, fees and other
amounts, (ii) all references in the Pledge Agreement to the “Note” shall be
deemed to also refer to the Third Subordinated Note and (ii) all references in
the Pledge Agreement to the “Note Documents” shall be deemed to refer to the
Transaction Documents as defined in the Purchase Agreement as amended hereby.

 

3.Reaffirmation. Each of the Obligors hereby reaffirms (a) all of its
obligations under the Transaction Documents, and agrees that this Agreement and
all documents, agreements and instruments executed in connection herewith do not
operate to reduce or discharge any Obligor’s obligations under the Transaction
Documents, and (b) the continuing security interests in its respective assets
granted in favor of the Purchaser pursuant to the Security Documents.  Each of
the Obligors hereby (i) acknowledges and consents to the execution, delivery and
performance of this Agreement and the Third Subordinated Note, (ii) acknowledges
and agrees that its guarantee of the Obligations includes, without limitation,
all principal, interest, fees and other amounts now or hereafter due by the
Company under the Third Subordinated Note, and the other Transaction Documents,
(iii) ratifies all the provisions of, and reaffirms its obligations under, the
guarantee set forth in Article 4 of the Purchase Agreement and any other
Transaction Document to which it is a party and confirms that all provisions of
each such document are and shall remain in full force and effect in accordance
with its terms, and (iv) reaffirms the continuing security interests in its
assets granted in favor of the Purchaser pursuant to the Security Documents.

 

4.Conditions Precedent: This Agreement shall not become effective until and the
obligations of the Purchaser to purchase the Third Subordinated Note and pay the
Third Purchase Price therefore are subject to satisfaction (or waiver by the
Purchaser in its sole discretion, which such waiver must be in writing signed by
Purchaser and specifically reference this Section 4) of each of the following
conditions:

 

A.No Injunction, etc.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain, or prohibit, or to
obtain substantial damages in respect of, or which is related to or arises out
of, this Agreement or the Third Subordinated Note or the consummation of the
transactions contemplated hereby or thereby, or which, in Purchaser’s sole
discretion, would make it inadvisable to consummate the transactions
contemplated by this Agreement or the Third Subordinated Note.

5

 







--------------------------------------------------------------------------------

B.Documentation.  The Purchaser shall have received, on or prior to the Third
Closing Date, the following, each in form and substance satisfactory to the
Purchaser and its counsel:

 

(i)duly executed counterparts of this Agreement;

 

(ii)the Third Subordinated Note in the principal amount of One Million Six
Hundred Thousand Dollars ($1,600,000) duly executed and issued by the Company to
the Purchaser;

 

(iii)the Third Pay Proceeds Letter, duly executed by the Company, directing
application of the proceeds of the funded Third Purchase Price to (i) the
payment of fees and expenses owed by the Company to the Purchaser of no more
than $15,000, (ii) to pay and satisfy in full that certain arbitration award in
the aggregate amount of $1,581,232.71 in favor of Simon Dealy, et al. against
the Company converted to judgment and awarded pursuant to that certain
Memorandum and Order of the United States District Court, Southern District of
New York, dated July 6, 2017 (the “Arbitration Award”), and (iii) to pay
attorney’s fees relating to the Arbitration Award, as provided in such Third Pay
Proceeds Letter, all in form and substance satisfactory to the Purchaser; and

 

(v)delivery to Purchaser of a copy of resolutions adopted by the governing board
of the Company and each Subsidiary Guarantor, authorizing the execution,
delivery and performance of this Agreement, the Third Subordinated Note (in the
case of the Company) and other related transaction documents;

 

C.MidCap Approval.  Purchaser shall have received evidence satisfactory to it of
the consent of MidCap Funding X Trust to the incurrence of Debt under the Third
Subordinated Note pursuant to the terms and conditions of an amendment to the
MidCap Intercreditor Agreement in a form and substance satisfactory to the
Purchaser in its sole discretion.

 

D.No Material Adverse Effect.  No Material Adverse Effect has occurred since
December 31, 2016.

E.No Default, Etc.  No Default or Event of Default shall exist, other than the
entry of the Arbitration Award.

 

F.Representations Accurate.  All representations and warranties made by the
Obligors contained herein or in any other Transaction Document shall be true and
correct in all material respects on and as of the Third Closing Date.  In
addition to the foregoing, the Obligors hereby represent and warrant to the
Purchaser that (i) since the Original Closing Date, no default, breach or other
violation has occurred under or with respect to any Material Contract
(including, without limitation, the Existing Senior Secured Debt Documents),
(ii) no default, breach or other violation shall arise under any Material
Contract (including, without limitation, the Existing Senior Secured Debt
Documents) as a result of the Obligors’ execution, delivery and performance of
the Third Subordinated Note, this Agreement and the other documents, instruments
and agreements contemplated hereby including, without limitation, the incurrence
of indebtedness under the Existing Senior Debt Documents and (iii) since the
Original Closing, there have been no amendments, modifications, waivers,
extensions, forbearances or other alterations of any Material Contract
(including, without limitation, the Existing Senior Debt Documents).  

 

G.Payment of Fees and Expenses.  The Company shall have paid to the Purchaser
all fees and other amounts due and payable to the Purchaser, including but not
limited to the payment of all reasonable and documented out-of-pocket fees and
expenses of legal counsel and other advisors to the Purchaser in connection with
the transactions contemplated by this Agreement and the Third Subordinated Note
and the

6

 







--------------------------------------------------------------------------------

preparation, negotiation, execution and delivery of the Transaction Documents
contemplated thereby, not to exceed $15,000.  The Company hereby authorizes the
Purchaser to deduct from the proceeds of the Third Purchase Price to be paid for
the Third Subordinated Note pursuant to Section 2.1(c) of the Purchase Agreement
all such fees and expenses to the extent not paid directly by the Company on or
prior to the Third Closing Date.

 

5.Release.  The Obligors hereby remise, release, acquit, satisfy and forever
discharge the Purchaser and its respective agents, employees, officers,
directors, predecessors, attorneys and all others acting or purporting to act on
behalf of or at the direction of the Purchaser of and from any and all manner of
actions, causes of action, suit, debts, accounts, covenants, contracts,
controversies, agreements, variances, damages, judgments, claims and demands
whatsoever, in law or in equity, which any of such parties ever had or now has
against the Purchaser and its respective agents, employees, officers, directors,
attorneys and all persons acting or purporting to act on behalf of or at the
direction of the Purchaser (“Releasees”), for, upon or by reason of any matter,
cause or thing whatsoever arising from, in connection with or in relation to any
of the Transaction Documents (including this Agreement) through the date hereof;
provided, that the foregoing clause shall not apply to a Releasee in the event
of fraud or willful misconduct of the such Releasee.  Without limiting the
generality of the foregoing, the Obligors waive and affirmatively agree not to
allege or otherwise pursue any defenses, affirmative defenses, counterclaims,
claims, causes of action, setoffs or other rights they do, shall or may have as
of the date hereof, including, but not limited to, the rights to contest any
conduct of the Purchaser or other Releasees on or prior to the date hereof;
provided, that the foregoing clause shall not apply to a Releasee in the event
of fraud or willful misconduct of such Releasee.  

 

6.This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy or other
electronic transmissions, e.g. .pdf), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

 

7.This Agreement shall be deemed and shall constitute a “Note Document” and
“Transaction Document” as such terms are defined in the Purchase Agreement.
Except as modified and amended herein, the Purchase Agreement, the Security
Agreement and Pledge Agreement remain in full force and effect.  

 

8.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE PRINCIPLES THEREOF REGARDING
CONFLICTS OF LAWS).

 

[SIGNATURE PAGES TO FOLLOW]

 




7

 







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Second Omnibus
Amendment and Reaffirmation Agreement to be duly executed by its authorized
officers, and the Purchaser, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

 

COMPANY:

 

STaffing 360 solutions, inc.

 

 

By: __/s/ Brendan Flood______

Name: Brendan Flood

Title:   Executive Chairman

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

FARO RECRUITMENT AMERICA, INC.

 

 

By: __/s/ Brendan Flood_______

Name: Brendan Flood

Title:   Executive Chairman

 

 

MONROE STAFFING SERVICES, LLC

 

 

By: __/s/ Brendan Flood_______

Name:  Brendan Flood

Title:    Executive Chairman

 

8

 







--------------------------------------------------------------------------------

 

STAFFING 360 SOLUTIONS LIMITED

 

 

By: __/s/ Brendan Flood_______

Name:  Brendan Flood

Title:    Executive Chairman

 

LONGBRIDGE RECRUITMENT 360 LIMITED

 

 

By: __/s/ Brendan Flood________

Name: Brendan Flood

Title:   Executive Chairman

 

 

 

 

THE JM GROUP (IT RECRUITMENT) LIMITED

 

 

By: __/s/ Brendan Flood______

Name:  Brendan Flood

Title:    Executive Chairman

 

 

PEOPLESERVE, INC.

 

 

By: __/s/ Brendan Flood_______

Name:  Brendan Flood

Title:    Executive Chairman

 

 

PEOPLESERVE PRS, INC.

 

 

By: __/s/ Brendan Flood_______

Name:  Brendan Flood

Title:    Executive Chairman

 

 

LIGHTHOUSE PLACEMENT SERVICES, INC.

 

 

By: __/s/ David Faiman________

Name:  David Faiman

Title:    Secretary and Treasurer

 

 

PURCHASER:

 

JACKSON INVESTMENT GROUP, LLC

 

 

By: __/s/ Douglas B. Kline_______

Name:  Richard L. Jackson

Title:    Chief Financial Officer

9

 





